DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a crosswords game competition system (i.e., a device) in claims 1-2.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[t]he present invention is directed to a crossword-type game played with letters to make words on a grid, where certain grid 
1.  A crosswords game competition system, based solely on the skill of a player, playable by multiple players, individually, the system comprising in an iteration of play:
a) selecting a set of game tiles, the game tiles being all provided at the beginning of an iteration of play, the set of game tiles including alphabet letters and wild tiles exchangeable for any letter tiles, wherein the game tiles each have an assigned point value;
b) selecting a grid board for placement of the set of game tiles;
c) providing for each instance of the game in response to a request by a player, the set of game tiles and the grid board to the player to initiate an instance of play; the same set of tiles and grid board being provided during an iteration of the game;
d) permitting, for a predetermined time after the player has initiated an instance of play, the player to arrange the game tiles on the grid board to make words both horizontally and vertically, either with two words sharing a common letter, or not, with the objective of achieving the highest total score in the instance of play;
e) at the end of the predetermined time, calculating for the player a word score for each word made, as a function of adding the assigned point values on the tiles in the word, and bonus points assigned to words of at least a predetermined score, and calculating a game total score by summing the word scores;
f) displaying the calculated game total score for the instance of the game to the player;
g) displaying to the player the calculated game highest total score for any prior instances in the iteration of play; and
h) after completion of an instance of the game, permitting the player to challenge friend(s) to beat the player's game total score.
The underlined portions of claim 1 generally encompass the abstract idea. Dependent claim 2 further defines the abstract idea by introducing further rules for playing/executing the crossword-type game.  The abstract idea may be viewed, for example, as:  
a method of organizing human activities (e.g., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and/or;
a mental process (e.g., concepts performed in the human mind, including an observation, evaluation, judgment, or opinion).
The claimed abstract idea reproduced above is effectively a method of playing a crossword game subject to a series of rules.  Additionally, other than reciting “a system,” nothing in the claim elements precludes the steps from being a method of organizing human activity.  People playing a crossword game subject to a series of rules is akin to 
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – a crossword game system to perform/execute a method/process of playing a crossword game subject to a series of rules. The components in these steps are recited at a high-level of generality (e.g., as a generic processor can perform the generic computer functions of selecting, providing, permitting, and displaying information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim 1 encompasses the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a crosswords game competition system.  Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the 
Additionally, the specification makes it clear that the method and system can be implemented on generic computers.
[0121] The game is implemented on a system server 193, which is connected to a plurality of player consoles 195, FIG. 28. The electrical or signal connection 197 with the server 193 may be by Ethernet wiring, by modem, by wireless (WiFi) connection or by other types of Internet connection depending upon the system in which the game is implemented. The server 193 can be located at an ISP location, or at a facility server location, or at the electronic control room of a school, arcade, casino, or other facility. An administrator console 199 is located at the administrator's location or a location convenient to the administrator's office or home. The signal connection 197 between the administrator's console 199 and the server, like the player connections, will depend upon the system setup and design.

[0122] Players may also play the game from a smart phone 201, or from a tablet PC 203. The player consoles 195 and the administrator console 199 may have custom circuitry and an imbedded CPU, or may be a desktop PC or a laptop with Internet capabilities.

As such, the crosswords game competition system, for performing a method of playing a crossword game subject to a series of rules, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer (as evidenced in Para. 121-122).
The dependent claim fails to add “significantly more” because they merely represent further use of generic computers or communications devices for routine data-processing functions related to rules for playing/executing the crossword-type game (Claim 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patnoe (US 2013/0231167 A1) (henceforth, “Patnoe”) in view of Steir (US 2012/0302304 A1 A1) (henceforth, “Steir”).
Regarding claim 1, Patnoe teaches a crossword game system, playable by multiple players, individually, comprising:
a) selecting a set of game tiles, the game tiles being all provided at the beginning of an iteration of play, the set of game tiles including alphabet letters and wild tiles exchangeable for any letter tiles, wherein the game tiles each have an assigned point value (e.g., tiles and wildcard tiles provided in the play area and bench area in Para. 20, 22, and 26);
b) selecting a grid board for placement of the set of game tiles (e.g., game board in Para. 26);
c) providing for each instance of the game in response to a request by a player, the set of game tiles and the grid board to the player to initiate an instance of play (e.g., beginning the turn phase in Para. 32, Para. 20 and Para. 26); the same set of tiles and grid board being provided during an iteration of the game (Fig. 2, Para. 20, and Para. 26, wherein any arrangement of letters and point values may be used);
d) permitting, the player to arrange the game tiles on the grid board to make words both horizontally and vertically, either with two words sharing a common letter, or not, with the objective of achieving the highest total score in the instance of play (e.g., forming words by connecting adjacent tiles in Para. 23 and Para. 26);
e) calculating for the player a word score for each word made, as a function of adding the assigned point values on the tiles in the word, and bonus points assigned to words of at least a predetermined score, and calculating a game total score by summing the word scores (e.g., calculates the sum of all the point values associated with the selected tiles in Para. 40);
f) displaying the calculated game total score for the instance of the game to the player (e.g., a score for a round in Para. 43); and 
g) displaying to the player the calculated game highest total score for any prior instances in the iteration of play (e.g., scores for each round in Para. 43).
But Patnoe, although teaching tiles having a point value and wildcard tiles (See Para. 20 and 22) and being able to play in a single player mode (See Para. 19), fails to explicitly disclose: h) after completion of an instance of the game, permitting the player to challenge friend(s) to beat the player's game total score; and a predetermined time for an instance of play.
However, Steir describes a similar word game as Patnoe providing a word game played individually primarily on a computer (See Abstract).  Steir teaches a word game having a round can provide a time period during the Word Creation Phase of each round can have a finite time within a Round (i.e., a predetermined time during an instance of play in Para. 51) and it would be possible for a player to have the ability to 
Therefore Patnoe and Steir are analogous art because they teach similar word games having scoring.  It would have been obvious to one of ordinary skill in the art to combine Patnoe and Steir because one would be motivated to provide an increased user interest in playing a word game wherein casual gamers can easily pick-up gameplay and play at their own leisure, thus increasing gameplay.  All the claimed elements were known in the prior art and one skilled in the art could have provided a method for a solitaire style word game by known methods with no change in their respective functions, and the combination would have yielded predictable results.
Regarding claim 2, Patnoe further teaches further permitting a player to initiate more than a single instance of the game during an iteration of play (e.g., a number of rounds played each having a potential turn and a pre-turn move in Para. 25 and Para. 32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715